DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 25th, 2022, amended claims 1, 6-9, and 14-16 are entered.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on August 25th, 2022 with respect to the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered but are not persuasive. The rejections have been maintained, and further clarified, below.
At Pg. 9-10 of the Reply, Applicant argues that Bounyong discloses muscles that have antagonistic activity, whereas the Applicant has amended Claim 1 to now recite that the first and second muscles have “synergistic activity”. Examiner has reconsidered, but the amendments have not overcome the 103 rejections. Examiner would like to clarify that Bounyong discloses both antagonistic and synergistic activity. Muscles that work together to create a movement are synergists. The quadriceps femoris muscle (located on the anterior side of the thigh) and the hamstrings muscle (located on the posterior side of the thigh) work together to straighten (extend) and bend (flex) the leg. Therefore, Bounyong does in fact teach that the first and second muscles have “synergistic activity”.
At Pg. 10 of the Reply, Applicant argues that the combination of cited passages fails to disclose “a muscle contribution of the [a single] muscle over the first stance phase”. Examiner respectfully disagrees. Bounyong clearly discloses calculating a muscle contribution (“a myoelectric sensor that measures a first myoelectric potential difference by using first electrodes disposed on an anterior surface of a thigh of a leg of the user” (Bounyong [0084]) and “calculat[ing] a degree of co-contraction at the leg of the user by using the first myoelectric potential difference for the interval of the stance phase” (Bounyong [0084]). 
Claim Objections
Claims 6-8, 14, and 16 are objected to because of the following informalities: 
Claim 6 recites “the first and the second muscle” in line 2, but should recite “the first and the second muscles”
Claim 6 recites “rectifying of the” in line 3, but should recite “rectifying the”
Claim 7 recites “the first and the second muscle” in line 2, but should recite “the first and the second muscles”
Claim 8 recites “the first and the second muscle” in line 3, but should recite “the first and the second muscles”
Claim 8 recites “the first and the second muscle” in lines 4-5, but should recite “the first and the second muscles”
Claim 8 recites “the first and the second muscle” in line 6, but should recite “the first and the second muscles”
Claim 14 recites “rectifying of the” in line 2, but should recite “rectifying the”
Claim 16 recites “wherein the recording, the processing and the feedback is” in lines 1-2, but should recite “wherein the recording, the processing and the feedback are”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the first muscle and the second muscle have synergistic activity” in lines 12-13. Although the specification discloses the term “synergistic muscles”, the specification fails to explicitly disclose the term “synergistic activity” nor state the relationship between “the first muscle and the second muscle” and “synergistic activity”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw et al (U.S. Patent No. 9,974,478 B1; previously cited) in view of Bounyong et al (U.S. Patent Publication No. 2017/0196483 A1; previously cited).
In Regards to Claim 1: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) comprising: 
the human subject performing the complex movement (see Brokaw: Column 5, lines 29-30 “subject’s use while performing activities of daily living, rehabilitation, therapy”), wherein the complex movement distinguishes a stance phase where a leg is in contact with a surface followed by a swing chase where the leg is swinging through air and is not in contact with the surface (see Brokaw: Column 34, lines 58-59 “Kinematic features used to characterize movement may include swing and stance phase” and Column 37, lines 38-65), and 
wherein the leg cycles through a sequence of stance phases and swing phases during the complex movement (see Brokaw: Column 37, lines 42-44 “determine, in real-time, whether the subject is currently in swing phase of the gait cycle”); and 
providing feedback of the data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase, wherein the feedback is intended for the human subject to change the relative muscle contribution of the first muscle and the second muscle in the subsequent stance phase, wherein the feedback of the data point is in the form of a visual, auditory, or tactile cue, and wherein the feedback is informative to the human subject whether to increase or decrease activation of the first muscle relative to activation of the second muscle, or vice versa, during the subsequent stance phase (see Barlow: Column 41, lines 1-7 “provide a subject with a cue or stimulus to correct or overcome the abnormal synergy and to focus on rehabilitation, training or therapy to help restore normal muscle synergy and thus normal movement or motion of those muscles and joints and the corresponding body parts” and Figures 23 and 24), but is silent to recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first muscle; recording electromyography from a second muscle over the first stance phase, and processing the recorded electromyography from the second muscle, wherein the first muscle and the second muscle have synergistic activity; calculating a data point for the first stance phase, wherein the data point represents a relative muscle contribution of the first muscle and the second muscle over the first stance phase, wherein the data point is calculated using the recorded and processed electromyography of both the first muscle and the second muscle over the first stance phase, and wherein the calculating step occurs during the first swing phase immediately after a completion of the first stance phase and prior to a start of a subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the apparatus is capable of recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first muscle (see Bounyong paragraph [0084] “a first myoelectric potential difference by using first electrodes disposed on an anterior surface of a thigh of a leg”); 
recording electromyography from a second muscle over the first stance phase, and processing the recorded electromyography from the second muscle (see Bounyong paragraph [0084] “measures a second myoelectric potential difference by using second electrodes disposed on a posterior surface of the thigh of the leg of the user”), 
wherein the first muscle and the second muscle have synergistic activity (Examiner’s Note: Muscles that work together to create a movement are synergists. The quadriceps femoris muscle (located on the anterior side of the thigh) and the hamstrings muscle (located on the posterior side of the thigh) work together to straighten (extend) and bend (flex) the leg); 
calculating a data point for the first stance phase, wherein the data point represents a relative muscle contribution of the first muscle and the second muscle over the first stance phase (see Bounyong paragraph [0084] “calculates a degree of co-contraction at the leg of the user by using the first myoelectric potential difference for the interval of the stance phase and the second myoelectric potential difference for the interval of the stance phase”), 
wherein the data point is calculated using the recorded and processed electromyography of both the first muscle and the second muscle over the first stance phase (see Bounyong paragraph [0042] “Myoelectric potential differences on the anterior and posterior sides of the thigh and the lower leg were recorded”), and wherein the calculating step occurs during the first swing phase immediately after the completion of the first stance phase and prior to the start of a subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0051] “calculated on the basis of the extracted myoelectric data for each step...the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).
In Regards to Claim 2: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject’s use while performing activities of daily living, rehabilitation, therapy”), but is silent to wherein further comprising calculating another data point for the first stance phase, and providing feedback of the other data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein further comprising calculating another data point for the first stance phase (see Bounyong paragraph [0097] “a second myoelectric potential difference obtained from a pair of second electrodes 132"), and providing feedback of the other data paint to the human subject performing the complex movement (see Bounyong paragraph [0097] “outputs the determination result to a terminal apparatus 150”) during the first swing chase and prior to the start of the subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0097] “calculated on the basis of the extracted myoelectric data for each step...the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).

In Regards to Claim 4: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject”), wherein the human subject is not given a goal to change kinematics of the complex movement (see Brokaw: Column 8, lines 36-37 “goals between therapy sessions”; no real-time goal given).

In Regards to Claim 6: Brokaw teaches a method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject”), but is silent to wherein the processing of the recorded electromyography from the first and the second muscle comprises applying a bandpass filter, rectifying of the electromyography, and then applying a lowpass filtering to create a linear envelope for the first muscle and a linear envelope for the second muscle.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography from the first and the second muscle comprises applying a bandpass filter (see Bounyong paragraph [0046] “band-pass filter was used”), rectifying of the electromyography, and then applying a lowpass filtering (see Bounyong paragraph [0055] “a low-pass filter was applied”) to create a linear envelope for the first muscle and a linear envelope for the second muscle (see Bounyong paragraph [0059] “Full-wave rectification, envelope detection, and normalization were performed on the entire myoelectric data obtained by measurement performed using the electromyograph”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the filtering techniques of Bounyong in order to remove noise and artifact from the signals.

In Regards to Claim 7: Brokaw teaches a method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject”), but is silent to wherein the processing of the recorded electromyography from the first and the second muscle comprises normalizing the recorded electromyography to an electromyography standard.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography from the first and second muscle comprises normalizing to an electromyography standard (see Bounyong paragraph [0059] “normalization were performed on the entire myoelectric data obtained”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide stabilization to the signals during processing.

In Regards to Claim 8: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the recordings, the processing and the feedback are accomplished by a computer processor (see Brokaw: Column 9, lines 24-25 “a processor”) capable of receiving the electromyography from the first and the second muscle (see Brokaw: Column 9, lines 35-47 “measuring the subject’s movement with the at least one sensor”), capable of processing the received electromyography from the first and the second muscle (see Brokaw: Column 9, line 24 “processor comprising an algorithm”), capable of calculating the data point based on the processed electromyography from the first and the second muscle (see Brokaw: Column 4, lines 24-25 “an output”), and capable of providing the feedback to the human subject (see Brokaw: Column 9, lines 31-35).

In Regards to Claim 9: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) comprising: 
the human subject performing the complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), 
wherein the complex movement distinguishes a stance phase where a leg is in contact with a surface followed by a swing phase where the leg is swinging through air and is not in contact with the surface (see Brokaw: Column 34, lines 58-59 “Kinematic features used to characterize movement may include swing and stance phase” and Column 37, lines 38-65), and 
wherein the leg cycles through a sequence of stance phases and swing phases during the complex movement (see Brokaw: Column 37, lines 42-44 “determine, in real-time, whether the subject is currently in swing phase of the gait cycle”); and 
providing feedback of the data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase, wherein the feedback is intended for the human subject to change the relative muscle contribution of the first muscle and the second muscle in the subsequent stance phase, wherein the feedback of the data point is in the form of a visual, auditory, or tactile cue, and wherein the feedback is informative to the human subject whether to increase or decrease activation of the muscle relative to a target during the subsequent stance phase (see Barlow: Column 41, lines 1-7 “provide a subject with a cue or stimulus to correct or overcome the abnormal synergy and to focus an rehabilitation, training or therapy to help restore normal muscle synergy and thus normal movement or motion of those muscles and joints and the corresponding body parts” and Figures 23 and 24), but is silent to recording electromyography from a muscle over a first stance phase, and processing the recorded electromyography from the muscle; calculating a data point for the first stance phase, wherein the data point represents a muscle contribution of the muscle over the first stance phase, wherein the data point is calculated using the recorded and processed electromyography of the first muscle over the first stance phase, and wherein the calculating step occurs during the first swing phase immediately after a completion of the first stance phase and prior to a start of a subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the apparatus is capable of recording electromyography from a first muscle over a first stance phase, and processing the recorded electromyography from the first muscle (see Bounyong paragraph [0084] “a first myoelectric potential difference by using first electrodes disposed on an anterior surface of a thigh of a leg”); 
calculating a data point for the first stance phase, wherein the data point represents a muscle contribution of the muscle over the first stance phase (see Bounyong paragraph [0084] “calculates a degree of co-contraction at the leg of the user by using the first myoelectric potential difference for the interval of the stance phase”), 
wherein the data point is calculated using the recorded and processed electromyography of the first muscle over the first stance phase (see Bounyong paragraph [0042] “Myoelectric potential differences on the anterior and posterior sides of the thigh...were recorded”), and 
wherein the calculating step occurs during the first swing phase immediately after a completion of the first stance phase and prior to a start of a subsequent stance phase immediately following the first swing phase (see Bounyong paragraph [0051] “calculated on the basis of the extracted myoelectric data for each step...the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).

In Regards to Claim 10: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject) comprising: a human subject performing a complex movement (see Brokaw: Column 5, lines 29-30 “subject's use while performing activities of daily living, rehabilitation, therapy”), but is silent to wherein further comprising calculating another data point for the first stance phase, and providing feedback of the other data point to the human subject performing the complex movement during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing phase.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein further comprising calculating another data point for the first stance phase (see Bounyong paragraph [0097] “a second myoelectric potential difference obtained from a pair of second electrodes 132"), and providing feedback of the other data point to the human subject performing the complex movement (see Bounyong paragraph [0097] “outputs the determination result to a terminal apparatus 150”) during the first swing phase and prior to the start of the subsequent stance phase immediately following the first swing chase (see Bounyong paragraph [0097] “calculated on the basis of the extracted myoelectric data for each step...the swing phase and the stance phase of each step were distinguished from each other” and paragraph [0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the apparatus that obtains walk information of a user using EMG of Bounyong in order to provide output to a user that will instruct them to increase the stability in their walking (see Bounyong paragraph [0136]).

In Regards to Claim 12: Brokaw teaches a training method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the human subject is net given a goal to change kinematics of the complex movement (see Brokaw: Column 8, lines 36-37 “goals between therapy sessions”; no real-time goal given).

In Regards to Claim 14: Brokaw teaches a method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography comprises applying a bandpass filter, rectifying of the electromyography, and then applying a lowpass filtering to create a linear envelope for the muscle.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography comprises applying a bandpass filter (see Bounyong paragraph [0046] “band-pass filter was used”), rectifying of the electromyography, and then applying a lowpass filtering (see Bounyong paragraph [0055] “a low-pass filter was applied”) to create a linear envelope for the muscle (see Bounyong paragraph [0059] "Full-wave rectification, envelope detection, and normalization were performed on the entire myoelectric data obtained by measurement performed using the electromyograph”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the filtering techniques of Bounyong in order to remove noise and artifact from the signals.

In Regards to Claim 15: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the processing of the recorded electromyography comprises normalizing the recorded electromyography to an electromyography standard.
Bounyong teaches an apparatus that obtains walk information of a user (see Bounyong: Abstract) wherein the processing of the recorded electromyography comprises normalizing the recorded electromyography to an electromyography standard (see Bounyong paragraph [0059] “normalization were performed on the entire myoelectric data obtained”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the normalizing methods of Bounyong in order to provide stabilization to the signals during processing.

In Regards to Claim 16: Brokaw teaches a training method of changing muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), wherein the recording, the processing and the feedback is accomplished by a computer processor (see Brokaw: Column 9, lines 24-25 "a processor”) capable of receiving the electromyography from the first and second muscle (see Brokaw: Column 9, lines 35-47 “measuring the subject’s movement with the at least one sensor"), capable of processing the received electromyography from the first and second muscle (see Brokaw: Column 9, line 24 “processor comprising an algorithm”), capable of calculating the data point based on the processed electromyography from the first and second muscle (see Brokaw: Column 9, lines 24-25 “an output”), and capable of providing the feedback ta the human subject (see Brokaw: Column 9, lines 31-35).

Claims 3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brokaw and Bounyong, as applied to Claims 1 and 9 above, and further in view of Herr et al (U.S. Patent No. 10,993,639 B2; previously cited).
In Regards to Claim 3: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the human subject is given a goal to change the data point by changing the first muscle activation relative to the second muscle activation, or vice versa.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to change the data point by changing the first muscle activation relative to the second muscle activation, or vice versa (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature ta a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to reach a certain target range or goal (see Herr Figure 12).

In Regards to Claim 5: Brokaw teaches a training method of changing relative muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the human subject is given a goal to maintain kinematics of the complex movement.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to maintain kinematics of the complex movement (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing relative muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to maintain a certain target range or goal (see Herr Figure 12).

In Regards to Claim 11: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the human subject is given a goal to change the data point by changing the muscle activation.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to change the data point by changing the muscle activation (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback to the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to reach a certain target range or goal (see Herr Figure 12).

In Regards to Claim 13: Brokaw teaches a method of changing a muscle contribution in a human subject while the human subject is performing a complex movement (see Brokaw: Abstract “training to improve functional motor recovery and safety of movement of a subject), but is silent to wherein the human subject is given a goal to maintain kinematics of the complex movement.
Herr teaches a feedback method and wearable device (see Herr: Abstract) wherein the human subject is given a goal to maintain kinematics of the complex movement (see Herr: Column 1, lines 58-67 “feedback to be transmitted to the human, such as by comparing the at least one feature to a value, such as a target value, and transmitting the feature or feedback ta the human for response by the human, thereby modulating knee adduction moment of the untethered human during the gait”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the training method of changing muscle contribution in a human subject as taught by Brokaw with the feedback method and wearable device of Herr in order to encourage a user to adjust muscle activation in order to maintain a certain target range or goal (see Herr Figure 12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791